Citation Nr: 1008121	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for stomach disorder, to 
include as due to an undiagnosed illness.

2.	Entitlement to service connection for a right hip 
disability.

3.	Entitlement to service connection for sore joints, 
characterized as groin pain, as due to an undiagnosed 
illness.



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1980 to October 1981 
and May 1984 to September 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of  May 2002 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO) and subsequently transferred to the 
Cleveland, Ohio, RO.  The case was previously before the 
Board in June 2007, when it was remanded for further 
development of the evidence.

The issue of entitlement to a compensable evaluation for 
erectile dysfunction and claims of entitlement to service 
connection for irritable bowel syndrome, fatigue, and 
inability to sleep, all as due to an undiagnosed illness was 
also remanded was remanded by the Board in June 2007 for the 
issuance of a statement of the case (SOC).  The SOC was 
subsequently issued in June 2009 along with the appropriate 
notices.  However, the Veteran has not submitted a 
substantive appeal within the 60 day allowance. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of 
the Board to ensure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Id.

As stated above, the Board remanded the appeal to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration, including, records confirming 
the Veteran's service in the Persian Gulf, obtaining 
outstanding private treatment records and scheduling the 
Veteran for VA examinations.  Specifically, the AMC was 
instructed the following:

Finally, ask the [V]eteran to provide 
the names and address of all medical 
care providers who treated him for any 
of his claimed disabilities, including 
Drs. Hill and Burke.  After securing 
the necessary release from the 
[V]eteran, make appropriate attempts to 
obtain these records.... After completion 
of the above, schedule the [V]eteran 
for a VA examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of 
any claimed groin pain and stomach 
disorder... After all outstanding 
treatment records have been obtained, 
schedule the [V]eteran for a VA 
orthopedic examination.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner for 
review, and the examiner should 
indicate that a review was completed.  
The examiner should provide an opinion 
as to whether the [V]eteran's pre-
existing right hip fracture underwent a 
permanent increase in severity during 
service.

The Board finds there is no indication from the record 
demonstrating any attempt was made regarding asking the 
Veteran of the names and contact information for his private 
treatment providers, namely Drs. Hill and Burke, or to 
obtain outstanding private treatment records.  Instead, the 
Veteran was scheduled for and underwent VA examinations for 
these disabilities with his private treatment records absent 
from the claims file. 

As such, any available outstanding records must be obtained 
and associated with the claims file.  Afterwards, the RO 
should forward the entire claims file to the physician that 
examined the Veteran and prepared the August 2007 
examination report for a supplemental opinion based on 
review of the newly added records.  The RO should only 
arrange for the Veteran to undergo further examination if 
the prior examiner is not available, or cannot provide the 
requested opinion without first examining the Veteran.  If 
the Veteran is examined again, it should be by an 
appropriate examiner.

Since the AMC failed to comply with the directives of that 
remand pertaining to the collection of outstanding treatment 
records, the claim must be remanded again.  See Stegall, 11 
Vet. App. 268.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's prior June 
2007 remand directive in order to give him every 
consideration with respect to the present appeal.  The 
remand will again be through the AMC.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record, 
including Drs. Hill and Burke.  If the 
Veteran responds, the RO should assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.	After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the Veteran's 
response has expired, the RO should 
forward the entire claims file, to include 
a complete copy of this REMAND to the 
examiners that examined the Veteran and 
prepared the March and April 2009 VA 
examination reports for  supplemental 
opinions based on review of the newly 
added records.

The examiner should identify any objective 
evidence of the Veteran's claimed groin 
pain and stomach symptoms; render a 
diagnosis with respect to each claimed 
symptom which is due to a known clinical 
diagnosis; and provide an opinion with 
respect to each currently diagnosed 
disorder as to whether it more likely than 
not, less likely than not, or at least as 
likely as not that the disorder is 
etiologically related to the Veteran's 
military service.  The examiner should 
also specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical diagnosis 
and whether such constitute a medically 
unexplained chronic multisymptom illness.  
The examiner should further indicate 
whether such disabilities existed for 6 
months or more or whether they exhibit 
intermittent worsening over a 6 month 
period.  The examiner should provide the 
supporting rationale for each opinion 
expressed.

As to the Veteran's claimed right hip 
disability, the examiner should provide an 
opinion as to whether the Veteran's pre- 
existing right hip fracture underwent a 
permanent increase in severity during 
service.  If the examiner finds that there 
was a permanent increase in severity shown 
in service, the examiner should state 
whether the increase in disability due to 
the natural progress of the disease or was 
the increase in disability beyond the 
natural progress of the disease.  Any 
opinion should be accompanied by a 
rationale supported by clinical evidence.

3.	If an examination is scheduled, and the 
Veteran fails to report to the 
examination, the RO must obtain and 
associate with the claims file copy(ies) 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent facility.

4.	To help avoid future remand, the RO must 
ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the AMC should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


